United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 4, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-40315
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JUAN CARLOS RAMIREZ-SANTANA,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 5:03-CR-1545-ALL
                          --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the sentence of Juan Carlos Ramirez-

Samtana (“Ramirez”), United States v. Santana, No. 04-40315 (5th

Cir. Dec. 17, 2004) (unpublished).     The Supreme Court vacated and

remanded for further consideration in light of United States v.

Booker, 125 S. Ct. 738 (2005).     De la Cruz-Gonzales v. United

States, 125 S. Ct. 1995 (2005).     We requested and received

supplemental letter briefs addressing the impact of Booker.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40315
                                -2-

     Ramirez argues that sentencing him under the mandatory

Sentencing Guidelines regime held unconstitutional in Booker

constituted reversible plain error.    However, to meet the third

prong of the plain error analysis and show that the error

affected his substantial rights, Ramirez bears the burden of

“establish[ing] that the error affected the outcome of the

district court proceedings.”   United States v. Valenzuela-

Quevedo, 407 F.3d 728, 732-33 (5th Cir. 2005), petition for cert.

filed (July 25, 2005) (No. 05-5556).   Ramirez concedes that he

cannot carry his burden, and our review of the sentencing

transcript reveals that he has not carried his burden.   Nothing

in the record indicates that the sentencing judge would have

given a lower sentence if he had treated the Guidelines as

advisory rather than mandatory.   See United States v. Mares, 402
F.3d 511, 521-22 (5th Cir. 2005), petition for cert. filed (Mar.

31, 2005) (No. 04-9517).

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

reinstate our judgment affirming Ramirez’s conviction and

sentence.

     AFFIRMED.